DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-18 directed to non-elected inventions without traverse and claims 6-18 do not include the allowable feature.  Accordingly, claims 6-18 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 6-18 are cancelled.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Kim ‘143 discloses a solar cell comprising a rear electrode (26b, fig. 2), a poling electrode (23, fig. 2), a ferroelectric layer (22, fig. 2), a first conductivity-type layer (20 and 25b, fig. 2), a second conductivity-type layer (21, fig. 2), and an upper electrode (26a). 
Kim ‘017 discloses a solar cell comprising a rear electrode (36, fig. 3), a voltage applying electrode (39, fig. 3), a dielectric layer (38, fig. 3), a first conductivity-type layer (34, fig. 3), a second conductivity-type layer (31, fig. 3), and an upper electrode (32).
Regan discloses a solar cell comprising a substrate (450 or 550, figs. 7 or 8B), a bottom contact (460 or 560, figs. 7 or 8B), a ferroelectric layer (465 or 575, figs. 7 and 8B), a gate contact (455 or 555, figs. 7 or 8B), and a semiconductor layer (470 or 570, figs. 7 and 8B).
Schoolar discloses ohmic contact (20) is substantially surrounding a contact (10, figs. 1-2).
Fu et al. discloses an upper electrode (308 or 408, figs. 3 or 4) made of transparent material ([0036] and [0042]).
None of the references discloses “a ferroelectric layer substantially surrounds the lower electrode in the plan view by entirely coating the upper surface of the auxiliary electrode” in a device comprising a substrate, a lower electrode, an auxiliary electrode formed on the upper surface of the substrate outside the lower and electrode and surrounding the lower a ferroelectric layer, a first conductivity-type semiconductor, a second conductivity-type semiconductor, an upper electrode made of transparent conductive material as claimed.
Based on the above described reasons, the claims are considered to be patentably distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726